DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-6 in the reply filed on 6 July 2022 is acknowledged.  The traversal is on the ground(s) that invention I is basically the same as invention II and III and that any prior art search for one group is applicable to the other group.  This is not found persuasive because of the establishment of different fields of search of different class/subclasses. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 July 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 2003/010222 A1).
As to claim 1, Zhou discloses a system for assembling particulates through the use of electrokinetic means, the system comprising:
	a. a conductive substrate (claim 16); 
	b. a layer of photosensitive polymer disposed over the conductive substrate (#640 [0108]); wherein the layer of photosensitive polymer is patterned with a plurality of windows exposing the conductive substrate (#650); 
	c. a solution comprising a plurality of particulates and contacting the layer of photosensitive polymer and the conductive substrate ([0113] with [0078]-[0080] disclosing the specific suspensions and [0064] carbon nanotubes and [0066]-[0067] with other material particulate structures); and 
	d. a function generator configured to apply an AC signal to the conductive substrate such that the AC signal causes the plurality of particulates in the solution to move and attach to the conductive substrate through the plurality of windows in the layer of photosensitive polymer ([0113] describing using the methods described [0082] causing migration discloses using alternating current thus necessarily has a generator of some sort in order to apply the AC signal).

As to claim 2, Zhou further discloses wherein the AC signal is configured to cause electroosmosis or dielectrophoresis ([0084] “electrophoretic deposition”). Further, the recitation does not further differentiate the instant limitation as AC signals are as such used based on the methods they are being applied thereto.

As to claim 3, the limitation “the system is configured to use a combination of electroosmosis and dielectrophoresis to guide the plurality of particles to the conductive substrate” limits the intended function of the apparatus which does not further structurally differentiate the instant structure of the system as claimed in accordance with MPEP 2114.

As to claim 4, Zhou further discloses wherein the particulates are nanoparticulates (Abstract “nanostructure material”).

As to claim 5, Zhou further discloses wherein the particulates are organic or non-organic, or metallic ([0065]-[0067]).

As to claim 6, the limitation “the system is configured to sort the plurality of particulates based on size, shape, density, conductivity, material composition, or permeability.” limits the intended function of the apparatus which does not further structurally differentiate the instant structure of the system as claimed in accordance with MPEP 2114.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2010/0007266 A1).
As to claim 1, Kim discloses a system for assembling particulates through the use of electrokinetic means, the system comprising:
	a. a conductive substrate ([0028] “ITO electrode”); 
	b. a layer of photosensitive polymer disposed over the conductive substrate ([0028] “photoresist)); wherein the layer of photosensitive polymer is patterned with a plurality of windows exposing the conductive substrate ([0028] “patterned” Fig. 1 see middle image); 
	c. a solution comprising a plurality of particulates and contacting the layer of photosensitive polymer and the conductive substrate ([0029] “an aqueous solution…”); and 
	d. a function generator configured to apply an AC signal to the conductive substrate such that the AC signal causes the plurality of particulates in the solution to move and attach to the conductive substrate through the plurality of windows in the layer of photosensitive polymer ([0039] causing migration discloses using alternating current thus necessarily has a generator of some sort in order to apply the AC signal).

As to claim 2, Kim further discloses wherein the AC signal is configured to cause electroosmosis or dielectrophoresis ([0039] “electrophoretic deposition”). Further, the recitation does not further differentiate the instant limitation as AC signals are as such used based on the methods they are being applied thereto.

As to claim 3, the limitation “the system is configured to use a combination of electroosmosis and dielectrophoresis to guide the plurality of particles to the conductive substrate” limits the intended function of the apparatus which does not further structurally differentiate the instant structure of the system as claimed in accordance with MPEP 2114.

As to claim 4, Kim further discloses wherein the particulates are nanoparticulates (nanotubes – Abstract [0031]).

As to claim 5, Kim further discloses wherein the particulates are organic ([0031] CNT’s and DNA compsite – [0030]).

As to claim 6, the limitation “the system is configured to sort the plurality of particulates based on size, shape, density, conductivity, material composition, or permeability.” limits the intended function of the apparatus which does not further structurally differentiate the instant structure of the system as claimed in accordance with MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795